Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 29, 2018

                                      No. 04-18-00166-CR

                                     Christopher BRADY,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. NM367258
                       Honorable Kevin M. O'Connell, Judge Presiding


                         SHOW CAUSE ORDER
        On March 14, 2018, appellant filed a “Motion for Appointment of Counsel on Appeal”
which we may construe as a notice of appeal. See Harkcom v. State, 484 S.W.3d 432, 434 (Tex.
Crim. App. 2016). It appears, however, from the documents contained in the clerk’s record that
the case has not yet proceeded to trial and judgment.

        As a general rule, an appellate court has jurisdiction to consider an appeal by a criminal
defendant only after a final judgment of conviction. Workman v. State, 170 Tex. Crim. 621, 343
S.W.2d 446, 447 (1961); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no
pet.); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.); Ex parte
Culver, 932 S.W.2d 207, 210 (Tex. App.—El Paso 1996, pet ref’d) (appellate courts generally
only have jurisdiction to consider an appeal by a criminal defendant where there has been a
judgment of conviction).

        Accordingly, appellant is ORDERED to show cause in writing why this appeal should
not be dismissed for lack of jurisdiction within thirty (30) days from the date of this order. All
other appellate deadlines are SUSPENDED pending our resolution of the jurisdictional issue.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court